DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed 05/02/2022. The amendments made to the claims but have not placed the application in condition for allowance for the reasons set forth below. Claims 1 and 8 have been amended, 21-24 have been newly added and claims 15-20 have been cancelled.  
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combined references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, US6394998B1 herein “Wallace”, in view of Ramans, US6206903B1, herein “Ramans”, further in view of Scott et al, US 20100191251 A1 herein “Scott”.
Re. claim 1, Wallace discloses an end effector 58 (Fig. 1-14) of a surgical tool, the end effector 58 comprising: 
a housing 52 (Fig. 5-7); 
a jaw support shaft (pivot pin of pivotal connection 60, Fig. 5-7, Col. 8, lin. 50-65) mounted to the housing and defining a pivot axis (axis through 60, see Figs. 5-9, col.8, lin. 20-40); 
jaw members (58.1 and 58.2) supported on the jaw support shaft (pivot pin of pivotal connection 60) and being pivotable about the pivot axis (col. 8, lines 40-52), each of the jaw members defining a support shaft slot therethrough (58.7, Fig. 9) and including a jaw pin (58.18, Fig. 9, Col. 14, lin. 12-25) extending in opposite directions relative to a respective one of the jaw members (Fig. 9, Col. 14, lin. 12-25), each of the jaw members defining a jaw pin slot (58.15, Fig. 14) positioned to receive an opposing one of the jaw pins of the jaw members (col. 14, lines 12-25); and 
cam pulleys (58.5; 58.5, Figs. 5-7, col. 9, lines 40-65) coupled to the jaw support shaft (pivot pin of pivotal connection 60, Fig. 7) and the jaw members (58.1 and 58.2), the cam pulleys (58.5; 58.5) being rotatable about the pivot axis to pivot the jaw members about the jaw support shaft (see col. 9, lines 25-65). 
But Wallace is silent about the support shaft slot being non-circular and configured to enable the jaw members to slide relative to the pivot axis as the jaw members pivot about the pivot axis.
However, Ramans discloses a similar end effector 120 (Figs. 11-13) for use with a robotic surgical device wherein the end effector 120 has jaw members (122) that is coupled to each other via the support shaft 170, wherein each of the jaw members includes a non-circular slot 134 (Fig. 12). The slots 134 guide the movement of the shaft 170 relative to the jaw members so that the jaw members pivot around the shaft to avoid interference (Col 11, lin. 66-67; Col. 12, lin. 1-15).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the support shaft slot in Wallace with the shape of the shaft slot in Ramans to give more room for the jaw members to pivot around the support shaft and further to avoid interference between the jaw members.
Furthermore, Wallace in view of Ramans is silent about a pulley pin on each of the jaw members that couples the pulley to the jaw members.  
However, Scott discloses a similar end effector (Figs. 8A-9B) for use with a robotic surgical device and using cables coupled to a motor ([0022]), where the end effector has jaw members (501A, B and 601A, B) and each jaw member has a pulley pin (522A, B) that couples a cam pulley to each of the jaw members (510A, B, see Figs. 8A-B, [0062]-[0064]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coupling of the cam pulleys in the combination of Wallace and Ramans with a pin as taught by Scott in order to provide the advantage of increasing the modularity of the system and therefore increasing the flexibility and range of motion of the wrist mechanism, and since pin/slot system is a known alternative coupling or attachment mechanism and therefore would lead to predictable results (Scott, [0062]).
Re. claim 2, Wallace further discloses wherein the jaw pin slot is curvate (58.15, see Figs. 9 and 14).
Re. claim 3, Wallace in view of Ramans further discloses wherein the support shaft slot 134 of each of the jaw members is curvate (Ramans, Fig. 12).
Re. claim 4, the combination of Wallace, Ramans, and Scott further discloses wherein each of the cam pulleys includes a pulley pin slot (Scott, 922A, B slots in 510A-B, Fig. 9A), the pulley pin slot positioned to receive the pulley pin of a respective one of the jaw members ([0064]).
Re. claim 5, Wallace further discloses wherein at least one cable is secured to the cam pulleys (C1-C4, col. 9, lines 25-40), the at least one cable being movable to rotate at least one of the cam pulleys to pivot at least one of the jaw members about the pivot axis (col. 9, lines 25-65).
Re. claim 6, Wallace further discloses wherein at least one first cable is coupled to a first one of the cam pulleys and at least one second cable is coupled to a second one of the cam pulleys (C1-C4, col. 9, lines 25-55), the first one of the cam pulleys and the second one of the cam pulleys being coupled to at least one motor so that actuation of the at least one motor effectuates at least one of: (1) an articulating movement or (2) a pivoting movement of the jaw members (see col. 9, lines 20-65; col. 4, lin. 20-28; col. 11, lin. 35-40).
Re. claim 7, Wallace further discloses wherein the pivot axis 60 is transverse to a longitudinal axis defined by the housing (see Figs. 5-7, col. 8, lines 20-40).
Re. claim 8, Wallace discloses an end effector 58 (Fig. 1-14) of a surgical tool, the end effector 58 comprising: 
a housing 52 (Fig. 5-7); 
a jaw support shaft (pivot pin of pivotal connection 60, Fig. 5-7, Col. 8, lin. 50-65) secured to the housing and defining a pivot axis (axis through 60, see Figs. 5-9, col.8, lin. 20-40); 
a pair of jaw members (58.1 and 58.2) supported on the jaw support shaft (pivot pin of pivotal connection 60) and being pivotable about the pivot axis (col. 8, lines 40-50), each of the pair of jaw members defining a support shaft slot therethrough (58.7, Fig. 9) and including a jaw pin (58.18, Fig. 9) extending in opposite directions relative to a respective one of the pair of jaw members (Fig. 9), each of the pair of jaw members defining a jaw pin slot (58.15, Fig. 14) positioned to receive an opposing one of the jaw pins of the pair of jaw members (col. 14, lines 12-25); and 
a pair of cam pulleys (58.5; 58.5, Figs. 5-7, col. 9, lines 40-65) secured to the jaw support shaft (pivot pin of pivotal connection 60) and the pair of jaw members (58.1 and 58.2), the pair of cam pulleys (58.5; 58.5) being rotatable about the pivot axis to effectuate at least one of: (1) an articulating movement or (2) a pivoting movement of the pair of jaw members about the jaw support shaft (see col. 9, lines 25-65).
But Wallace is silent about the support shaft slot having a first end portion and a second end portion, the jaw member slidably movable through the support shaft slot from the first end portion to the second end portion as the pair of jaw members pivot about the pivot axis.
However, Ramans discloses a similar end effector 120 (Figs. 11-13) for use with a robotic surgical device wherein the end effector 120 has jaw members (122) that is coupled to each other via the support shaft 170, wherein each of the jaw members includes an arched shape or bean-like shape circular slot 134 that having a first end portion and a second end portion (Fig. 12 or Capture 1). And The slots 134 guide the movement of the shaft 170 relative to the jaw members (the jaw members slide along the shaft 170) so that the jaw members pivot around the shaft to avoid interference. And when the jaw members slide along the jaw support shaft, they also pivot about the pivot axis (Raman, Fig. 11-12, Col 11, lin. 66-67; Col. 12, lin. 1-15).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the support shaft slot in Wallace with the shape of the shaft slot in Ramans to give more room for the jaw members to pivot around the support shaft and further to avoid interference between the jaw members.
Furthermore, Wallace in view of Ramans is silent about a pulley pin on each of the pair of jaw members that couples the pulley to the jaw members. 
 However, Scott discloses a similar end effector (Figs. 8A-9B) for use with a robotic surgical device and using cables coupled to a motor ([0022]), where the end effector has a pair of jaw members (501A, B and 601A, B) and each jaw member has a pulley pin (522A, B) that couples a cam pulley to each of the jaw members (510A, B, see Figs. 8A-B, [0062]-[0064]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coupling of the cam pulleys in the combination of Wallace and Ramans with a pin as taught by Scott in order to provide the advantage of increasing the modularity of the system and therefore increasing the flexibility and range of motion of the wrist mechanism, and since pin/slot system is a known alternative coupling or attachment mechanism and therefore would lead to predictable results (Scott, [0062]).

    PNG
    media_image1.png
    628
    557
    media_image1.png
    Greyscale

Re. claim 9, Wallace further discloses wherein the jaw pin slot is curvate (58.15, see Figs. 9 and 14).
Re. claim 10, Wallace in view of Ramans further discloses wherein the support shaft slot 134 of each of the pair of jaw members is curvate (Ramans, Fig. 12).
Re. claim 11, the combination of Wallace and Scott further discloses wherein each of the pair of cam pulleys includes a pulley pin slot (Scott, 922A, B slots in 510A-B, Fig. 9A), the pulley pin slot positioned to receive the pulley pin of a respective one of the pair of jaw members ([0064]).
Re. claim 12, Wallace further discloses wherein at least one cable is secured to the pair of cam pulleys (C1-C4, col. 9, lines 25-40), the at least one cable being movable to rotate at least one of pair of the cam pulleys to pivot at least one of the pair of jaw members about the pivot axis (col. 9, lines 25-65).
Re. claim 13, Wallace further discloses wherein at least one cable includes at least one first cable that is coupled to a first one of the pair of cam pulleys and at least one second cable that is coupled to a second one of the pair of cam pulleys (C1-C4, col. 9, lines 25-55), the first one of the pair of cam pulleys and the second one of the pair of cam pulleys being coupled to at least one motor (see col. 9, lines 20-65; col. 4, lin. 20-28; col. 11, lin. 35-40).
Re. claim 14, Wallace further discloses wherein the pivot axis 60 is transverse to a longitudinal axis defined by the housing (see Figs. 5-7, col. 8, lines 20-40).
Re. claim 21, Wallace discloses an end effector 58 (Fig. 1-14) of a surgical tool, the end effector 58 comprising: 
a housing 52 (Fig. 5-7); 
a jaw support shaft (pivot pin of pivotal connection 60, Fig. 5-7, Col. 8, lin. 50-65) secured to the housing and defining a pivot axis (axis through 60, see Figs. 5-9, col.8, lin. 20-40); 
jaw members (58.1 and 58.2) supported on the jaw support shaft (pivot pin of pivotal connection 60), each of the jaw members defining a support shaft slot therethrough (58.7, Fig. 9) and including a jaw pin (58.18, Fig. 9) extending in opposite directions relative to a respective one of the jaw members (Fig. 9), each of the jaw members defining a jaw pin slot (58.15, Fig. 14) positioned to receive an opposing one of the jaw pins of the jaw members (col. 14, lines 12-25); and
cam pulleys (58.5; 58.5, Figs. 5-7, col. 9, lines 40-65) coupled to the jaw support shaft (pivot pin of pivotal connection 60) and the jaw members (58.1 and 58.2), the cam pulleys (58.5; 58.5) being rotatable about the pivot axis to pivot the jaw members about the jaw support shaft (see col. 9, lines 25-65). 
But Wallace is silent about the jaw members positioned to slide along the jaw support shaft as the jaw members pivot about the pivot axis such that the sliding and pivoting movement of the jaw members occurs within the same plane,
However, Ramans discloses a similar end effector 120 (Figs. 11-13) for use with a robotic surgical device wherein the end effector 120 has jaw members (122) that is coupled to each other via the support shaft 170, wherein each of the jaw members includes a slot 134 (Fig. 12) having av arched shape or bean-like shape in order to guide the movement of the shaft 170 relative to the jaw members (the jaw members slide along the shaft 170) so that the jaw members pivot around the shaft to avoid interference. And when the jaw members slide along the jaw support shaft, they also pivot about the pivot axis such that the sliding and pivoting movement of the jaw members occurs within the same plane (Raman, Fig. 11-12, Col 11, lin. 66-67; Col. 12, lin. 1-15).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the support shaft slot in Wallace with the shape of the shaft slot in Ramans in order to give more room for the jaw members to pivot around the support shaft and further to avoid interference between the jaw members.
But Wallace in view of Ramans is silent about a pulley pin on each of the pair of jaw members that couples the pulley to the jaw members. 
 However, Scott discloses a similar end effector (Figs. 8A-9B) for use with a robotic surgical device and using cables coupled to a motor ([0022]), where the end effector has a pair of jaw members (501A, B and 601A, B) and each jaw member has a pulley pin (522A, B) that couples a cam pulley to each of the jaw members (510A, B, see Figs. 8A-B, [0062]-[0064]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coupling of the cam pulleys in the combination of Wallace and Ramans with a pin as taught by Scott in order to provide the advantage of increasing the modularity of the system and therefore increasing the flexibility and range of motion of the wrist mechanism, and since pin/slot system is a known alternative coupling or attachment mechanism and therefore would lead to predictable results (Scott, [0062]).
Re. claim 22, Wallace in view of Ramans discloses wherein the support shaft slot 134 has a non-circular profile (Ramans, Fig. 12).
Re. claim 23, Wallace in view of Ramans discloses wherein the non-circular profile has an arched configuration (Ramans, Fig. 12).
Re. claim 24, Wallace in view of Ramans discloses wherein the arched configuration has a first end portion (See Capture 1) and a second end portion (Capture 1) opposite to the first end portion, the jaw support shaft 170 positioned to slide from the first end portion toward the second end portion as the jaw members pivot about the jaw support shaft (Ramans, Fig. 11-12, Col. 11, lin. 66-67 and Col. 12, lin. 1-15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.N.V./
Examiner
Art Unit 3771



/ELIZABETH HOUSTON/            Supervisory Patent Examiner, Art Unit 3771